DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This a Non-Final action is in reply to the application 15062937 appeal brief filed on 02/22/2022
Claims 1 – 4, 6 – 7, 9 – 22 are currently pending, and have been examined.

Reopening Prosecution
In view of the appeal brief filed on 02/22/2022, PROSECUTION IS HEREBY REOPENED.  
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681                                                                                                                                                                                                        
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4, 6 – 7, 9 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1: Claim(s) 1 – 4, 6 – 7, and 22 (i.e., a machine/manufacture), and claim(s) 9 – 14 and 21 is/are drawn to products (i.e., a machine/manufacture – for the sake of this analysis these claims will be considered amended to be directed to one of the statutory categories) and claim 15 – 20  is directed to a system. As such, claims 1 – 4, 6 – 7, 9 – 22 is/are drawn to one of the statutory categories of invention.

Step 2A Prong 1: The claims recite an abstract idea of feature selection for predictive model using semantic classification, which is a mental process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
 .
Claim 1, includes the following limitations:
generating a predictive model using a reduced feature set, the method comprising: obtaining a set of features; classifying features of the set of features into feature subsets corresponding with semantic classes, the semantic classes being provided in a ranked order; selecting features from the feature subsets to include in the reduced feature set, the features for the reduced feature set being selected by iterating through at least a portion of the feature subsets in the ranked order of the semantic classes, each iteration of a feature subset performed by: computing a feature quality score for each feature in the feature subset to identify low quality features, removing the low quality features from the feature subset to provide a filtered feature subset, and performing forward selection on the filtered feature subset, wherein the forward selection considers selected features from a previously processed filtered feature subset; outputting the reduced feature set that includes the features selected using the forward selection; and Page 2 of 13 4820-2948-5036Application No. 15/062,937Attorney Docket No. P5932-US/247109 Response Filed 8/6/2021 Reply to Office Action of: 05/07/2021 generating the predictive model using the features included in the reduced feature set

Claim 9, includes the following limitations:
obtaining feature subsets, each feature subset including one or more features and corresponding with a semantic class from a group of semantic classes provided in a ranked order, the feature subsets having an order corresponding with the ranked order of the semantic classes; selecting features for a reduced feature set by iterating through the feature subsets in accordance with the ranked order of the feature subsets and performing forward selection on each feature subset in each iteration, wherein the forward selection for a subsequent filtered feature subset of the feature subsets considers selected features from a previously processed filtered feature subset of the feature subsets; and outputting the reduced feature set.

Claim 15, includes the following limitations:
obtain a set of features describing attributes of customers from a customer dataset; remove low quality features from the set of features; classify remaining features into a plurality of feature subsets, each feature subset corresponding to a semantic class from a plurality of semantic classes, the plurality of semantic classes being provided in a ranked order based on likelihood of segmenting a customer population; iteratively perform forward selection on the feature subsets in an order based on the ranked order of the semantic classes to select features to add to a reduced feature set, wherein the forward selection for a subsequent filtered feature subset of the feature subsets considers selected features from a previously processed filtered feature subset of the feature subsets; and outputting the reduced feature set.


Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
A computer;
One or more computer storage media;
one or more processors; 
These additional elements are not indicative of integration into a practical application because:
Regarding the computer readable storage media, computer, one or more processors, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Regarding the computer-useable instructions that, when executed by a computing device, causes the computing device to perform operations, it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). 
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of computer readable storage media, computer, one or more processors are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of a computer readable storage media, computer, one or more processors are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of a computer readable storage media, computer, one or more processors are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Additionally, the additional element of a program generally links the use of the judicial exception to a particular technological environment or field of use, and does not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B.
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional element of a Regarding the computer-useable instructions that, when executed by a computing device, causes the computing device to perform operations is re-evaluated to determine whether it constitutes significantly more. Examiner finds that the additional element of a Regarding the computer-useable instructions that, when executed by a computing device, causes the computing device to perform operations is merely an attempt to limit the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h). Additionally, a Regarding the computer-useable instructions that, when executed by a computing device, causes the computing device to perform operations merely limits the claims to the computer field. See FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 and MPEP 2106.05(h). 
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 2 recites wherein the set of features comprises features selected by a user from a larger set of features, which is merely describing data and further defining the abstract idea.
Claim 3 recites, wherein the reduced feature set also includes one or more features specifically selected by a user for inclusion in the reduced feature set, which is merely describing data and further defining the abstract idea.
Claim 4 recites wherein classifying the features into feature subsets corresponding with the semantic classes comprises: comparing a feature name of a first feature to keywords associated with each semantic class; and assigning the first feature to a first semantic class based on the feature name of the first feature corresponding to at least one keyword associated with the first semantic class, which is merely describing data and further defining the abstract idea.
Claim 6 recites wherein the feature quality score for at least one feature is based at least in part on a correlation of the at least one feature to an outcome corresponding to a predictive task for which the predictive model is being generated, which is merely describing data and further defining the abstract idea.
Claim 7 recites wherein the feature quality score for at least one feature is determined using an entropy measure for the at least one feature and wherein the low quality features comprise features whose feature quality score does not satisfy a predetermined score threshold., which is merely describing data and further defining the abstract idea.
Claim 22 recites wherein the forward selection of the filtered feature subset is stopped based on a performance threshold of the generated predictive model., which is merely describing data and further defining the abstract idea.


CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.H.T/Examiner, Art Unit 3681